Citation Nr: 1403880	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-26 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating as due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2010, the Veteran withdrew his request to appear before a Veterans Law Judge (VLJ) for a personal hearing.  38 C.F.R. §§ 20.702(e); 20.704(e) (2013).

In a September 2011 letter, the RO advised the Veteran that his appeals were being withdrawn, as per his written request, which was reportedly received that same month.  The RO's letter may have been in error, as neither the Veteran's physical nor virtual file contain a copy of such a request by the Veteran, and the RO has continued to develop and adjudicate the appeals.  Accordingly, the claims are still pending, but are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  


REMAND

The Veteran has not been provided a VA compensation examination for his peripheral neuropathy of the bilateral lower extremities.  He has alleged it has resulted from herbicide exposure, or is related to his service-connected traumatic brain injury (TBI) or coronary artery disease (CAD), and these theories should be investigated.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran has alleged his PTSD symptoms have increased since his February 2009 VA examination, which warrants an updated examination.

The Veteran has alleged his PTSD prevents him from working, which requires the Board to consider whether a TDIU is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU was denied in June 2009, and since that time, the Veteran was service connected for additional disabilities.  Accordingly, a medical opinion on whether any of his service connected disabilities, alone or together, prevent him from obtaining substantial gainful employment should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since August 2011.  

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file should be made available for review by the examiner in conjunction with the examination.

The examiner should identify what symptoms the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and occupational functioning, and assigned a Global Assessment of Functioning (GAF) score for the Veteran's condition and explain the significance of the score.

A complete rationale for all opinions and conclusions should be provided.

3.  Schedule the Veteran for an examination to determine the etiology of peripheral neuropathy of the bilateral lower extremities.  The examiner is to review the Veteran's claims files, and to conduct all appropriate diagnostic studies.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's peripheral neuropathy had its clinical onset during active duty, or is related to any in-service disease, event, or injury, including presumed exposure to herbicidal agents.  If the answer is "no," the examiner is then asked to provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's peripheral neuropathy was caused or aggravated (i.e., had a permanent increase in severity) by the Veteran's service-connected coronary artery disease or traumatic brain injury. 

A complete rationale for all opinions and conclusions should be provided.

4.  Schedule the Veteran for an appropriate examination to obtain an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD, traumatic brain injury, tinnitus, and bilateral hearing loss, either alone or in the aggregate, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  A complete explanatory rationale, that is, with medical explanation or citation to the record, is to be provided for all opinions offered.

5.  Following completion of the above directives, review the claims file to ensure compliance with this remand.  If any of the examination reports do not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


